Citation Nr: 0628814	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
operative residuals of a left tibial fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This case comes to the Board of Veterans' Appeals from an 
April 1993 rating decision which increased the veteran's 
disability rating for his post-operative residuals of a left 
tibial fracture from 10 percent to 20 percent effective 
November 1992.  The veteran appealed this rating decision and 
in February 1996, the Board remanded the case for further 
development.  In November 1998 the RO issued a rating 
decision in which increased the veteran's disability rating 
to 30 percent effective November 1992 for his post-operative 
residuals of a left tibial fracture.  In November 2003, the 
Board remanded the case once more for further development.  

In January 2001 the veteran submitted a written statement in 
which he indicated that he had been unemployed "since 1986 
due to a service-connected disability."  He reiterated his 
unemployment status during his March 2006 VA examination when 
being evaluated for this claim which, if granted, would give 
him the highest rating under the applicable diagnostic code.  
Where, as here, a claimant submits evidence of medical 
disability, makes a claim for the highest possible rating, 
and submits evidence of unemployability, an informal claim is 
raised under 38 CFR 3.155(a).  Roberson v. Principi, 251 F.3d 
1378, 1384 (2001).  A claim of entitlement to a total 
disability rating based upon individual unemployability is 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's post-operative residuals of a left tibial 
fracture are manifested in occasional medial instability of 
the knee but show no evidence of nonunion of the tibia and 
fibula, total paralysis due to neurologic problems, or more 
than a minimal limitation of motion.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
operative residuals of a left tibial fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.71a, 4.124, Diagnostic Code 5262 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  The 
veteran received notice of all but the fourth required 
element in a February 2004 letter.

The veteran has not been prejudiced by the inadequate notice 
sent after adjudication by the RO because he has had every 
opportunity to submit evidence in support of his claim and 
has been effectively notified of the fourth element.  This 
case, pending since an April 1993 rating decision, has been 
remanded twice for further development.  In April 2006, the 
veteran received a statement of the case in which the entire 
language from 38 C.F.R. § 3.159 was included which states all 
four required elements in full.  Despite the inadequate 
notice, there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Barnard v. Brown, 
4 Vet. App. 384, 394 (1993).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO afforded the 
veteran three VA examinations, obtained the veteran's VA 
treatment records, service medical records, and private 
medical records indicated by the veteran.  The RO attempted 
to obtain the veteran's Social Security Administration (SSA) 
records; however, these were unobtainable.  A February 2006 
facsimile transmission from the SSA indicates an inability to 
locate records regarding the veteran and a June 1999 letter 
from the SSA indicates that the veteran had applied for 
benefits but was denied and no medical records were obtained.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Increased Rating

The veteran filed a claim in November 1992 for an increased 
evaluation of his post-operative residuals of a left tibial 
fracture which was sustained during a parachute jump in 
service.  He is currently evaluated as 30 percent disabling 
effective from November 1992 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Other general provisions for disability ratings 
include: each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition (38 C.F.R. 
§ 4.1); examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work (38 C.F.R. § 4.2).

The relevant evidence showing the veteran's current 
symptomatology regarding the veteran's post-operative 
residuals of a left tibial fracture includes three VA 
examinations in addition to VA and private medical treatment 
records spanning the entire length of the appeal all of which 
are discussed in detail below.

VA treatment records as well as private medical records from 
the entire appeal period since 1992 indicate continued 
treatment for knee pain due to both the service-connected 
scar and instability of the left knee.  VA treatment records 
from September 1992 indicate complaints of knee pain which 
was subsequently treated in a pain clinic from January 1993 
through October 1993 with injections and other pain 
management techniques.

In August 1997, the veteran underwent outpatient surgery 
after his left foot was "caught between the axle and tire."  
He was discharged and told to put no weight on the left leg 
and to follow up with the orthopedic clinic.

The veteran underwent a VA examination in July 1998.  At this 
time the examining physician noted that the veteran suffered 
an injury to the left knee during a parachute jump while in 
service which required surgery and a 3 month convalescence.  
The veteran reported current pain in the left knee, 
especially upon movement of the knee.  He also reported that 
he had to wear a brace at all times for balance.  He 
reportedly could only walk for "about 15 minutes at most" 
and "cannot even stand 5 minutes straight."  Measurements 
of the legs were normal, patellar movement of the left knee 
was also normal.  His range of motion was measured from 0 to 
100 degrees.  His gait was noted to be "markedly unsteady, 
and he has a tendency to fall."  The physician diagnosed the 
veteran as having "post-traumatic osteo-arthritis of the 
left knee, unstable left knee with fall risk and limping 
gait."

In May 1999 Doppler studies and an ultrasound of the left leg 
revealed no evidence of deep venous thrombosis and showed 
normal venous mapping overall.  An October 1999 x-ray 
evaluation showed mild degenerative change with narrowing of 
the medial joint compartment of the left knee.  There was no 
evidence of fracture or dislocation but a small joint 
effusion was present.

The veteran's private medical records also indicate a 
December 1999 left knee examination at which time x-rays 
showed "no evidence of any lytic destructive change in the 
proximial tibia or any thing suggestive of osteomyelitis" 
and that the patella was "fairly well centered in the 
trochlear groove with no abnormal tilt."  The examining 
physician noted that he suggested the veteran wear a brace to 
relieve the medial instability found but that the examiner 
was "a bit hesitant to get involved now" because the 
veteran had "numerous physicians at the VA."  The veteran 
underwent similar private medical examinations and treatment 
from February 2000 through September 2000 specifically for 
his neuroma condition and not for instability of the knee.

The veteran's private medical records indicate that the 
veteran was diagnosed as having internal derangement of the 
left knee in January 2001.  It was noted at this time that he 
was also receiving treatment from the VA (which his VA 
treatment records corroborate that he was being seen for knee 
pain at this time and throughout the appeals period) who told 
him that they had done all they could for his condition.  His 
private medical records indicate regular treatment for left 
knee pain from June 1997 through August 2002.

The veteran's VA treatment records include an evaluation in 
March 2001 at which time the veteran presented with good 
range of motion of the left knee and he was diagnosed as 
having a neuroma that was determined to be unrelated to his 
knee pain which was later surgically removed in July 2002.  
In August 2002 the veteran reported that his knee pain was 
decreased after the surgical removal of the neuroma and that 
he was healing well.

The veteran underwent a VA examination in August 2001.  At 
this time, the examining physician noted that the veteran's 
records were reviewed and reiterated the history of the 
disability being a fracture sustained during service.  The 
patient reported that he underwent surgery in June of 2000 
after being diagnosed as having a neuroma in the painful site 
of his previous knee surgery.  A neuroma was removed and the 
patient's discomfort returned within one month of surgery.  
The physician noted that the veteran's private physician was 
advising against any future surgeries of the left knee 
"despite the fact that on repeated occasions medial 
instability has occurred."  The veteran reported pain at all 
times with increased pain during activity and having had 
taken several pain medications.  The veteran reported wearing 
a brace for stability but that he was unable to wear the 
brace continuously due to irritation.  The physician noted 
that the veteran had no problems with the left ankle.  The 
physician indicated that the veteran had medial instability 
and a positive anterior drawer sign and negative posterior 
drawer sign.  The veteran expressed pain on squatting.  There 
was no effusion or popliteal masses.  The veteran's range of 
motion of the left knee was measured from 0 to 115 degrees.  
The physician opined that the removed neuroma could be 
related to the veteran's service-connected disability.

The veteran underwent a VA examination of his left knee in 
March 2006.  The examining physician noted that the veteran's 
file had been reviewed.  The veteran reported that he was 
unable to work as a truck driver since 1985 because of the 
progressive pain in the knee.  He experienced pain when 
standing for more than a few minutes and when walking for 
more than a block.  As a result of the pain, he used a cane 
to ambulate.  The physician noted that he was able to get in 
and out of the chair with "minimal to moderate difficulty" 
and on and off the examining table with "moderate 
difficulty."  His range of motion was measured to be 0 to 
100 degrees.  There was no effusion and no evidence of 
instability.  His ligaments were stable and intact and 
McMurray's and Lachman's tests were both negative.  The 
physician noted that there was no neurological involvement.  
The physician also noted that "after repetitive use there 
was no increased limitation of motion due to weakness, 
fatigability or incoordination during this exam."  X-rays of 
the knee from April 2005 showed, "minor narrowing of the 
medial joint space...with small marginal osteophytes at the 
proximal tibia and patella.  No acute fracture was 
identified.  

The April 2005 MRI indicated that he had chondromalacia of 
the patella of the left knee and that the cartilage was 
"worn out" on the left patella.  A March 2005 MRI scan of 
the left knee showed "only a "tiny Baker's cyst" which was 
of no clinical significance and showed no joint effusion or 
osseous abnormality.  No other abnormalities of the knee 
joint were noted.  The physician concluded by diagnosing the 
veteran as having first, a "fracture of osteochondroma, 
upper medial tibia, 1970, status post excision of 
osteochondroma," and second a "recurrent wound 
infection/osteo left proximal tibia, treated successfully 
with antibiotics, I&D, and ultimately a facial cutaneous 
rotation type graft," and third, and finally, a 
"symptomatic neuroma of surgical wound, upper medial calf, 
left leg."  (Regarding these last two diagnoses, it is noted 
that the veteran is also service connection for a scar on his 
left knee with recurrent cellulitis which is a result of his 
in-service left knee surgery, rated as 10 percent disabling 
from September 1992.)

Since the veteran displayed no neurological involvement 
according to his most recent VA examination and the relevant 
neurologic diagnostic codes only produce disability ratings 
in excess of the veteran's current 30 percent for complete 
paralysis (from which the veteran clearly does not suffer 
according to the medical evidence) 38 C.F.R. § 4.124, only 
the regulations involving orthopedic disability are at issue 
in this case.  Under 38 C.F.R. § 4.71a which contains, inter 
alia, diagnostic codes for orthopedic disabilities of the 
knee, the only applicable criteria for the knee disability 
symptoms displayed by the veteran and yielding disability 
ratings in excess of 30 percent are those depicted under 
Diagnostic Code 5262.  

Under Diagnostic Code 5262, a 30 percent rating is warranted 
where impairment of the tibia and fibula result in malunion 
with marked knee or ankle disability.  A 40 percent rating 
under this diagnostic code, the highest rating under this 
diagnostic code, is warranted where impairment of the tibia 
and fibula result in nonunion with loose motion and requires 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Here, the veteran's symptoms are not severe enough to warrant 
a rating in excess of 30 percent.  The veteran at no time 
during the appeals period was diagnosed as having nonunion of 
the tibia and fibula nor did any of the various x-rays, MRIs 
or other diagnostic tests show such a result.  Consideration 
has also been given to Diagnostic Code 5257 pertaining to 
instability and subluxation with 10, 20, and 30 percent 
ratings for slight, moderate, or severe disability 
respectively and to Diagnostic Codes 5260 and 5261 which 
provide 10 percent ratings if there is limitation of flexion 
to 45 degrees or extension to 10 degrees.  At this March 2006 
examination the physician had reviewed the entire claims file 
and determined that there was no current evidence of 
instability, the ligaments were stable and intact and there 
was no incoordination.  At his August 2001 VA examination, 
the physician noted that the veteran reported using a brace 
due to medial instability but had no problems with the left 
ankle despite numerous notations of difficulty and pain in 
the left knee.  While the veteran applied for a clothing 
allowance to include a left knee brace during the appeals 
period (see July 1999 application) and there were several 
references to the use of a brace to reduce medial instability 
throughout the appeals period (see VA July 1998 examination, 
December 1999 private medical records, and the August 2001 VA 
examination), during his March 2006 VA examination the 
physician noted that he used a cane and the veteran was able 
to ambulate without using a brace despite some instability of 
the knee.  Assuming arguendo that the veteran's instability 
met the criteria for a 20 percent rating, the limitation of 
motion shown would not even meet the criteria for a 10 
percent rating.  Even if the limited motion met the criteria 
for a 10 percent rating on the basis of functional impairment 
as interpreted by the Court in DeLuca v. Brown, 8 Vet. App. 
202, 206- 08 (1995), the combined rating would still not 
exceed 30 percent.  As a result, the evidence does not 
support an evaluation in excess of the currently assigned 30 
percent rating.

Extraschedular consideration is not implicated here either.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence in this case.  38 C.F.R. § 3.321(b)(1).  The 
schedular ratings are based upon the average impairment of 
earning capacity, and are intended to be considered from the 
point of view of the veteran working or seeking work so any 
consideration to these principles has already been taken into 
account when analyzing the schedular ratings.

In reaching the decision outlined above regarding entitlement 
to a higher rating for his left knee, the Board has 
considered all pertinent evidence in the claims file 
including the veteran's own statements.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).




ORDER

A rating in excess of 30 percent for post-operative residuals 
of a left tibial fracture is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


